14/270391
POSITION-MEASURING DEVICE
MITTMANN ET AL.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for priority to foreign application GERMANY 10 2013 208 629.6 05/10/2013 under 35 U.S.C. § 119(a) is acknowledged. A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Continued Examination Under 37 CFR 1.114 (RCE)
A request for continued examination dated 2/16/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/5/2021 has been entered.
Information Disclosure Statement
Information Disclosure Statements filed on 7/17/2014, 10/13/2015, 2/13/2018, 1/10/2019 and 3/19/2019 are acknowledged and their contents have been considered.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered and are not persuasive. The argument pertaining to the newly-amended recitation is addressed in the revised rejections. Support for the amendment is argued to be found in paragraphs [0057]-[0061]. As this application is an RCE, and after review of both these paragraphs and the remainder of the Specification, the claims have been reconsidered under 35 U.S.C. § 112(b) and appropriate rejections added under that section.
For example, by the position-measuring device itself storing the configuration script and the index of the configuration script, a general purpose processor of an external programming unit having no knowledge of the internal structure of the particular position- measuring device can advantageously be used to easily change the configuration by a user of the external programming unit accessing the index stored in the position-measuring device and selecting the desired configuration, for example, as a menu selection. Thus, the present invention enables that a single, general purpose programming unit can be used to reprogram very different position-measuring devices without needing special knowledge about the different position-measuring devices themselves. See, for example, paragraphs [0057]-[0061] of the original specification. 
The Examiner is not persuaded that a position measuring device that stores its configuration information internally distinguishes over the prior art. The selection of the configuration information by external means is addressed in the revised rejection below. However, the amendment begs the question of how the invention actually works in view of how it is described in the Specification and how it is currently claimed. In particular, 
 
In contrast, Kobler requires knowledge of the internal structure of the position- measuring device 10 in order to change the conversion rules stored in the rules memory 24. Specifically, the CPU 50 of Kobler must be provided with the relevant information from an external programming unit which must have knowledge of what the particular commands and the conversion rules used by the particular position-measuring device are in order to make any changes. See Kobler, paragraphs [0039]-[0043]. Since the particular commands and conversion rules in Kobler must be known by the external device, and the changes are implemented by simply changing a rule, there would have been no apparent reason to use a configuration script in Kobler, much less for the configuration script or an index thereof to be carried in a memory of the position-measuring device itself, as required by amended claims 1, 9 and 13, as opposed to in the external device. Thus, Kobler does not disclose or suggest providing an index of a configuration script which is stored on a position-measuring device and can be accessed by an external programming unit for selection of a different configuration to be activated, as now required by amended claims 1, 9 and 13. 
In a broadest reasonable interpretation, the claimed configuration script is comparable to rule for the operation of the system in the context of Kobler or a mode of operation in Hipp. Each rule/mode is delimited by an index, even if this is merely the memory location of the rule or a menu item representing an index of a mode.
Further, it is respectfully submitted that Wikipedia, Spink and Goldstein, alone or in combination with each other and/or Kobler, also fail to disclose or suggest storing a configuration script for activating another configuration of a position-measuring device and an index for that configuration script in a memory of the position-measuring device itself. Although configuration scripts and indexes are in general known concepts in computer programming, there is no hint or suggestion in Wikipedia, Spink or Goldstein, alone or in combination with each other and/or Kobler, to store these in a memory of a position- measuring device, as opposed to in a computer which is connectable to the position- measuring device for reprogramming it. Indeed, none of Wikipedia, Spink and Goldstein relate to programming of position-measuring devices and do not disclose or suggest to store a configuration script or an index thereof in a position-measuring device as opposed to a computer used for programming different devices.
The Examiner agrees that configuration scripts and index values were known at the time of the invention. Spink and/or Goldstein describe this functionality. The argument, then, seems to hinge on where these configuration scrips and indexes are stored (internally or externally). As explained in the rejections, rules (comparable to configuration scripts in that they define instructions and parameters) are stored in the position measuring device of Kobler. Hipp is newly-asserted to evidence that the external selection of modes (comparable to configuration scripts).
Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained 
Fig. 1 is not presented in sufficient detail to permit examination or to assist one in ordinary skill in the art to understand the invention. In view of the Specification, Fig. 1 does not seem to present a complete invention, even in schematic form. The Examiner has attempted to label Fig. 1, as follows:

    PNG
    media_image1.png
    1035
    1139
    media_image1.png
    Greyscale


A Figure should be added to illustrate the following portion of Independent Claim 1: 
measuring transducer including a scanner that is movable relative to a measuring standard to carry out a position measurement, the scanner being configured to be attached to a first object and the measuring standard being configured to be attached to a second object, and the measuring transducer being configured to output position measurement values representing a detected change in position of the first and second objects relative to each other;
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Illustration of “position-measuring device, comprising: a measuring transducer including a scanner that is movable relative to a measuring standard to carry out a position measurement, the scanner being configured to be attached to a first object and the measuring standard being configured to be attached to a second object, and the measuring transducer being configured to output position measurement values representing a detected change in position of the first and second objects relative to each other” is not present in the Figures. In particular, the first and second object, the scanner, the measurement standard and the relative position of those elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1, 3-9, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Read in view of the Specification, the claims are indefinite and the invention is not distinctly claimed. The unlabeled boxes in the highly-schematic Fig. 1 do not assist in adding clarity to the interpretation of the claims. While the Examiner has attempted to add his own labels to the schematic boxes when reviewing the claims, the metes and bounds of the invention are still unclear as currently claimed. For instance, the Specification explicitly states that that the Position Measuring Device does not have a processor (paragraphs [0050]-[0051]). This is consistent with Fig. 1, which only illustrates a transducer and a memory as part of the Position Measuring Device. In contrast, the Programming Device is described as having a processor, which is also consistent with Fig. 1. This begs the question of how the Position Measuring Device works and what the Programming Device programs. Neither the claims nor the Drawings make clear how the Position Measuring Device interrelates and controls its internal components, e.g., how is the memory accessed, the transducer controlled, the 
The configuration script is claimed as an active or further configuration of the Position Measuring Devices and it appears that it is important to the invention that these configurations are stored locally in memory within the Position Measuring Device. But, there is no processor within the Position Measuring Device to configure according to the configuration scripts. The absence of the processor seems inconsistent with paragraphs [0019]-[0020] that appears to describe the Position Measuring Device as internally controlled (e.g., “the programming unit triggers the reprogramming of the position-measuring device”). What is “reprogrammed” if not a processor internal to the Position Measuring Device?
Clarification is required together with specific citation to the Specification and Drawings for support. The Applicant is cautioned that the clarification may not include new matter.
Pending Claims
Claims 1, 3-9, 11-15 and 17-20 are pending for examination. Claims 1, 9 and 13 are independent. 
Claims 1, 6, 9, 11-13, 15 and 19 are currently amended. 
Claim 8, 17-18 and 20 have been previously presented. Claims 3-5, 7 and 14 are original. Claims 2, 10 and 16 have been canceled. 
35 USC § 101
In view of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 80, No. 50. pp. 50-57 on January 7, 2019 (the 
Under the prior guidance and then-relevant MPEP sections, the Examiner’s analysis of Step 2A included a finding that the claim(s) recited an abstract idea. However, the Examiner’s prior finding has been reconsidered in view of the 2019 Guidance. Under the 2019 Guidance, Step 2A, Prong One, the Examiner finds that the claims, as presently amended, do not recite an abstract idea in any of the enumerated groups: a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); or c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Therefore, according to the 2019 Guidance, the pending claims are found eligible at Step 2A of the Alice/Mayo test and there is no need for further consideration under Step 2B. This concludes the eligibility analysis.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


CLAIM(S) 1, 3, 6-9, 11-15 AND 17-20 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KOBLER ET AL. (U.S. PUB. NO. 2011/0213586; HEREINAFTER "KOBLER") IN VIEW OF HIPP (U.S. PUB. NO. 2008/0186470), SPINK ET AL. (U.S. PUB. NO. 2010/0039391; HEREINAFTER "SPINK") AND GOLDSTEIN, ADAM, APPLESCRIPT: THE MISSING MANUAL (O’REILLY MEDIA 2005).

    PNG
    media_image2.png
    674
    814
    media_image2.png
    Greyscale

INDEPENDENT CLAIMS 1, 9 AND 13.

A position-measuring device, comprising: a measuring transducer including a scanner that is movable relative to a measuring standard to carry out a position measurement, the scanner being configured to be attached to a first object and the measuring standard being configured to be attached to a second object, and the measuring transducer being configured to output position measurement values representing a detected change in position of the first and second objects relative to each other, Kobler teaches "By scanning a measuring standard, position-measuring unit 40 generates position signals and converts them into digital position values which indicate the absolute position of a scanning unit relative to the measuring standard", paragraph [0019], lines 1 to 4). In Kobler, the measuring unit 40 is attached to a first object (e.g., Fig. 1, position-measuring device 10). While Kobler teaches "this includes further measured values resulting from the relative movement between the scanning unit and the measuring standard, such as speed or acceleration", paragraph [0019], lines 9 to 11), it does not explicitly teach that the measurement standard is attached to a second object. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the measurement standard to an object being measured for speed or acceleration, with the benefit of keeping the measurement standard with the object whose speed or acceleration is being measured. It would similarly be obvious to attach a measurement standard to an object in fixed position, with the benefit of defining a measurement target to measure relative positions of the scanner and the and the object bearing the affixed measurement standard. 
 and at least one memory having stored parameter data defining an active configuration ("Also provided in interface unit 20 is a rules memory 24 in which conversion rules are stored both for commands, which the interface protocol includes, and for the data resulting from the execution of the commands in processing unit 30", paragraph [0026], lines 1 to 4). The rules are comparable to a stored configuration. Examples of parameters within the configuration are taught in paragraph [0036], where parameters define, for example, 24-bit resolution or 16-bit resolution. In context, the active configuration is interpreted as a starting or first configuration from which the configuration is changed to a second or further configuration. An example of the original/first/active configuration is found in paragraph [0036].
Regarding the at least one memory further having data and instructions included in a configuration script useable to activate at least one further configuration such that the position-measuring device is switchable to operate in accordance with the at least one further configuration, Kobler teaches, for instance, "By changing the conversion rules, which are stored in rules memory 24 for the processing of the position-request command, the position-request command may now be modified such that, instead of two position values generated independently of each other, position-measuring device 10 generates one combined data word made up of the first position value with 24-bit resolution, as well as a temperature value with 16-bit resolution", paragraph [0038], lines 12 to 19). The change in configuration rules is comparable to the claimed switching to a further configuration. The reference to rules memory 24 indicates that the memory contains data and instructions useable to 
Regarding without accessing an external data source containing configuration data, as indicated above, the configuration data is stored in rules memory 24. Fig. 1, indicates rules memory 24 is part of position-measuring device 10. Thus, the data source that is accessed is not external to the position-measuring device 10.
Regarding each of the configurations defining how the position- measuring device is to carry out the position measurement, Kobler teaches "Changes/additions  The teaching of “programming” indicates that the CPU is instructed “how to” carry out the position measurement.
Regarding and how the measuring transducer outputs results of the position measurement to an associated external processing unit, paragraphs [0036]-[0039], discussed about how the results are output. For instance, Kobler teaches "position-measuring device 10 generates one combined data word made up of the first position value with 24-bit resolution, as well as a temperature value with 16-bit resolution", (paragraph [0038]). 
Regarding connecting a programming unit having a processor to the position-measuring device, recited in independent Claim 13, the present Specification discloses: "As an alternative to connecting programming unit 3 using separate connecting lines 35, programming unit 3 could also be connected to position-measuring device 1 via connecting lines 25 (interface), which are also used to connect position-measuring device 1 and processing unit 2 (and via which the respective measurement values are transmitted during the measurement mode). The programming operation (programming mode) could then be activated by a special interface command or a special function. In this variant, programming unit 3 could also be implemented by a data processing program (software) in the processing unit", paragraph [0048], line 1). Kobler teaches a comparable configuration in Fig. 1, where the processor 70 is connected to the measurement unit 40 via connecting lines indicated by the double 
Regarding wherein the data and instructions are included in a configuration script (comparable to rules, see above).
Regarding wherein the at least one memory stores an index of the configuration script, and wherein the index is accessible by an external programming unit for displaying the index to a user and allowing the user to select the at least one further configuration to be activated from the index, Kobler teaches: "The interface unit further includes a rules memory for storing the conversion rules", Abstract, lines 14 to 15), which indicates an internal storage in memory of rules comparable to the contents of a configuration script. Kobler does not describe an external programming unit attached to that interface. However, Hipp teaches "The measurement modes are activated by external control signals", paragraph [0077]. The external control signal is provided by a Measurement Procedure Control (paragraphs [0117], [0125]). While the Measurement Procedure Control of Hipp represents an external programming unit that controls activation of a mode, Hipp does not teach displaying an index for selecting each mode/further configuration. However, Goldstein teaches the selection of scripts via a visual menu system. The selection of a menu item from the visual menu of Goldstein is comparable to the visual selection of an index on a display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Measurement Procedure Control of Hipp to include a visual display of a menu item/index, with the benefit of providing manual configuration of the measurement device. It further would have further been 
DEPENDENT CLAIM 3.
Regarding Claim 3 and wherein the at least one memory has only a portion of the data which defines a first one of the at least one further configurations associated to the first one of the at least one further configurations and is configured to use data, stored in the at least one memory, of at least one of the active configuration and a second one of the at least one further configurations to activate the first one of the at least one further configurations, Kobler teaches "By changing the conversion rules, which are stored in rules memory 24 for the processing of the position-request command, the position-request command may now be modified such that, instead of two position values generated independently of each other, position-measuring device 10 generates one combined data word made up of the first position value with 24-bit resolution, as well as a temperature value with 16-bit resolution", paragraph [0038]). The “modification” indicates that the further configuration has only a portion of the data which defines a first one of the at least one further configurations, for instance the 16-bit resolution is already available in the original/active configuration (paragraph [0036]), while the further configuration is modified to include a temperature value, activated as described in paragraph [0038]. Kobler further teaches “Changes/additions in rules memory 24.” “Additions” indicates a portion of the data added in the changed configuration.
DEPENDENT CLAIM 6.
Regarding Claim 6, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations.
Regarding wherein the data and instructions associated to each of the plurality of different further configurations are combined into the configuration script, and wherein each of the plurality of different further configurations are identified in and selectable from the index of the configuration script via the external programming unit (see the rejection of Claim 1), Kobler is silent on the use of configuration scripts and indexing those scripts. However, programming using scripting languages is well-known in the art. For instance, Spink teaches "Various methods or processes outlined herein may be coded as software that is executable on one or more processors that employ any one of a variety of operating systems or platforms. Additionally, such software may be written using any of a number of suitable programming languages and/or conventional programming or scripting tools," paragraph [0099], lines 1-6). It would have been obvious to one of ordinary skill in the art to program the various configurations described by Kobler using programming tools such as the scripts described by Spink, with the benefit of programming a computerized device using the simplified programming structure provided by a scripting language. Goldstein teaches an index of these scripts illustrated in the screen shot reproduced above. It would have been obvious for one of ordinary skill in the art to program a machine such as a position measuring device, using scripting language to produce configuration scripts and to index those scripts in a manner similar to that taught in 
DEPENDENT CLAIM 7.
Regarding Claim 7 and wherein the at least one further configuration has an associated access code and the position-measuring device is configured to activate the at least one further configuration only after a user provides the access code, Kobler teaches "The switchover to such a programming mode may be accomplished either by a special interface command", paragraph [0044]. While not explicitly described as an access code, the use of passwords as an access code to enable computer functions was well-known at the time of filing, providing a benefit of restricting the switchover to only times deemed appropriate by a user, and it would have been obvious to try as a special interface command by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143(I)(E). 
DEPENDENT CLAIM 8.
Regarding Claim 8, Kobler teaches wherein the position-measuring device has an interface for a processor to activate the at least one further configuration using the data and instructions stored in the at least one memory (e.g., "As a further protection, changes in rules memory 24 may be restricted to a special mode of position-measuring device 10. The switchover to such a programming mode may be accomplished either by a special interface command", paragraph [0044]). 
DEPENDENT CLAIM 11.
Regarding Claim 11, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations. Please see the rejection of Claim 6 regarding wherein the data and instructions associated to each of the plurality of different further configurations are combined into a configuration script, wherein each of the plurality of different further configurations are identified in an index of the configuration script.
While Kobler does not discuss and wherein the display of the external programming unit is configured to display the index as a selection menu, Goldstein illustrates a screen capture of a script index shown on a display. It would have been obvious to one of ordinary skill in the art to display an index of available scripts on a display in a computerized system such as Kobler modified by Hipp and Goldstein, with the benefit of providing easy manual access to the running of those scripts.
DEPENDENT CLAIM 12.
Regarding Claim 12 Kobler teaches wherein the external programming unit is implemented by a data processing program in the associated external processing unit which is configured to receive measurement values while the position-measuring device is in a measurement mode, ("FIG. 1 shows a block diagram of a device according to an example embodiment of the present invention, having a position-measuring device 10 which is connected via a data transmission channel 100 to sequential electronics 110, e.g., a numerical machine-tool control (NC). Position-measuring device 10 and sequential electronics 110 exchange commands and data via data-transmission channel 100. Such a system is usually a master-slave connection in 
DEPENDENT CLAIM 14.
Regarding Claim 14 and during the executing the instructions, the processor accesses only data stored in the at least one memory, Kobler teaches "Also provided in interface unit 20 is a rules memory 24 in which conversion rules are stored both for commands, which the interface protocol includes, and for the data resulting from the execution of the commands in processing unit 30 and arriving via response channel RSP", (paragraph [0026]). 
DEPENDENT CLAIM 15.
Regarding Claim 15, please see the rejection of Claim 5 regarding wherein the at least one further configuration includes a plurality of different further configurations. Please see the rejection of Claim 6 regarding the method further comprising: combining the data and instructions of the plurality of further different configurations into the configuration script in the position-measuring device. Please see the rejection of Claim 11 regarding the configuration script having the associated index, 
Kobler does not explicitly teach the index containing names which identify each of the plurality of different further configurations; and displaying the names on a display of the programming unit (but compare the GUI’s shown in Figs. 9-11). 
DEPENDENT CLAIM 17.
Regarding Claim 17, Kobler teaches wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to change in the at least one further configuration, relative to the active configuration [see the rejection of Claim 1], at least one of: a type of interface through which the position-measuring device interacts with the associated external processing unit (Fig. 1, interface unit 20, transmission channel 100, sequential electronics 110); a resolution of position measurements of the position-measuring device (e.g., 24-bit and 16-bit resolution, paragraph [0036]); an output format of position measurement values; or a content of an electronic nameplate ("Moreover, memory unit 70 may also include data about the motor or the machine on which position-measuring device 10 is operated. In this connection, one also speaks of an electronic type plate", paragraph [0016], lines 8 to 11).
DEPENDENT CLAIM 18.
Regarding Claim 18, Kobler does not explicitly teach wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to at least one of deactivate at least one function capable of being performed by the position-measuring device operating in accordance with the active configuration; or activate at least one function not capable of being performed by the position-measuring device operating in accordance with the active configuration. The Examiner, however, takes Official Notice that computerized machines operating according to program instructions are well-known to activate or deactivate functions as their program operates. For instance, a call to a function or subroutine activates that function or subroutine. Functions designed into program instructions presumably provide capabilities capable of being performed on the device (Kobler has an operating program, e.g., paragraph [0016]). The completion of that function in the operation of the program in a broad sense deactivates that function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate a computerized device such as taught by Kobler under the control of program instructions that activate and deactivate one or more functions with the benefit of enabling a functional machine.
DEPENDENT CLAIM 19.
Regarding Claim 19, and wherein the position-measuring device does not have a processor, Kobler teaches a position measuring unit 40 and a separate CPU 50 external to the position measuring device 40 (see, Fig. 1).
DEPENDENT CLAIM 20.
Regarding Claim 20, Kobler teaches wherein the data and instructions useable to activate the at least one further configuration include data and instructions useable to change in the at least one further configuration, relative to the active configuration, a resolution of the position measurement values (e.g., 24-bit and 16-bit resolution, paragraph [0036]). Please also see the rejection of Claim 17.
CLAIM(S) 4-5 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER KOBLER ET AL. (U.S. PUB. NO. 2011/0213586; HEREINAFTER "KOBLER") IN VIEW OF HIPP (U.S. PUB. NO. 2008/0186470), SPINK ET AL. (U.S. PUB. NO. 2010/0039391; HEREINAFTER "SPINK") AND GOLDSTEIN, ADAM, APPLESCRIPT: THE MISSING MANUAL (O’REILLY MEDIA 2005), AND WIKIPEDIA1.
DEPENDENT CLAIM 4.
Regarding Claim 4, Kobler does not explicitly describe the details of during the activation of the first one of the at least one further configurations, the position-measuring device is configured to partly overwrite the active configuration using the portion of the data associated to the first one of the at least one further configurations. However, the overwriting of active configuration with the further configuration was a well-known function of computer operations. For instance, the programming of the CPU (paragraph [0043]) involves the overwriting of the previous instructions in the instruction registers (e.g., Wikipedia: Instruction register). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in the device of Kobler, motivated by the desire to use conventional computer processor techniques for the computer’s control unit.
DEPENDENT CLAIM 5.
Regarding Claim 5 and wherein the at least one further configuration includes a plurality of different further configurations, Kobler refers to changes/additions to configuration by rules (e.g. paragraph [0043]). There is no limitation to the configurations enabled by these teachings. A plurality of further configurations employs the same steps as the first configuration and is thus providing a plurality of configurations is just a duplication of providing a single further configuration. Providing a plurality of further configurations would have been obvious to try with a reasonable expectation of success, while providing the benefit of expanding the capabilities of the system by taking advantage of a programming the CPU for a variety of configurations. 
Regarding the at least one memory including a configuration block having data associated to the plurality of different further configurations and the position-measuring device being configured to access the configuration block to activate each of the plurality of different further configurations, Kobler teaches rules stored in memory 24. Computer memory is well-known to be organized into “blocks” (e.g., Wikipedia: Memory management_Fixed-size blocks allocation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to organize the rules memory 24 of Kobler into blocks, as is taught by Wikipedia: Memory management, with the benefit of using well-known and understood memory architecture in a generic computer.
Conclusion
Claims 1, 3-9, 11-15 and 17-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Official Notice taken in previous Office Actions that was not traversed is taken as admitted prior art. MPEP 2144.03(C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO 
/MARK I CROHN/Examiner, Art Unit 2857 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wikipedia: Instruction register <https://en.wikipedia.org/w/index.php?title=Instruction_register&oldid=524286962> version 22 Nov 2012
        Wikipedia: Memory management < https://en.wikipedia.org/w/index.php?title=Memory_management&oldid=526227792> version 3 Dec 2012